Case 1:19-cv-00315-GZS Document 45 Filed 12/23/19 Page 1 of 5                      PageID #: 131




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


NICHOLAS A. GLADU,

               Plaintiff,
                                                     Docket No.: 1:19-cv-00315-GZS
                      v.

MAINE DEPARTMENT OF
CORRECTIONS et al.,

               Defendants.


    ANSWER BY DEFENDANTS G. CASSESE AND MAINE DEPARTMENT OF
  CORRECTIONS TO SUPPLEMENT TO COMPLAINT (ECF NO. 36-1) & DEMAND
                        FOR JURY TRIAL

       Defendants G. Cassese and the Maine Department of Corrections (“MDOC”) answer the

allegations in the supplement to the complaint (ECF No. 36-1) as follows:

       1.      Defendants Cassese and MDOC lack knowledge or information sufficient to form

a belief as to the truth of the allegations made in this paragraph and therefore deny them.

       2.      Defendants Cassese and MDOC lack knowledge or information sufficient to form

a belief as to the truth of the allegations made in this paragraph and therefore deny them.

       3.      Defendants Cassese and MDOC admit that Defendant Cassese did not personally

consult with Plaintiff’s nephrologist or urologist. Defendants otherwise deny the allegations in

paragraph 3.

       4.      Denied.

       5.      Denied.

       6.      Denied.

       7.      Denied.

       8.      Denied.

                                                     1
Case 1:19-cv-00315-GZS Document 45 Filed 12/23/19 Page 2 of 5                        PageID #: 132




        9.      Defendants Cassese and MDOC lack knowledge or information sufficient to form

a belief as to the truth of the allegations made in this paragraph and therefore deny them.

        10.     Defendants Cassese and MDOC lack knowledge or information sufficient to form

a belief as to the truth of the allegations made in this paragraph and therefore deny them.

        11.     Denied.

        12.     Defendants Cassese and MDOC lack knowledge or information sufficient to form

a belief as to the truth of the allegations made in this paragraph and therefore deny them.

                                   AFFIRMATIVE DEFENSES

        1.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

        2.      Some or all of Plaintiff’s claims are barred by the doctrine of sovereign immunity,

the Eleventh Amendment, or both.

        3.      Title II of the ADA is not a valid exercise of Congress’s authority under section 5

of the Fourteenth Amendment as applied to this case.

        4.      Defendants did not violate a clearly established constitutional right of Plaintiff, or

which Defendants would have known, and Defendants are therefore entitled to qualified

immunity.

        5.      Defendants did not act with deliberate indifference or any requisite state of mind

for any of the alleged constitutional or statutory violations.

        6.      Defendants lacked personal or direct involvement in any of the alleged violations

of Plaintiff’s rights.

        7.      Plaintiff’s claims are barred for failure to exhaust administrative remedies under

the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a).

        8.      Plaintiff is not a qualified individual with a disability.



                                                       2
Case 1:19-cv-00315-GZS Document 45 Filed 12/23/19 Page 3 of 5                             PageID #: 133




          9.      The Americans with Disabilities Act does not permit recovery against a

governmental entity on the basis of vicarious liability.

          10.     Any and all damage or injury allegedly sustained by Plaintiff resulted not from

the conduct or acts of Defendants, but from the conduct or acts of Plaintiff or other persons.

          11.     The acts or omissions of the Defendants alleged to constitute deliberate

indifference, cruel and unusual punishment, or a constitutional violation were not substantial

causes or factors in the alleged injuries sustained by Plaintiff.

          12.     Plaintiff has failed to mitigate damages and is therefore barred from recovery

against Defendants.

          13.     Plaintiff is barred from seeking damages for mental or emotional injury because

he does not meet the requirements of 42 U.S.C. § 1997e(e).

          14.     Plaintiff is not entitled to declaratory or injunctive relief. Declaratory relief is

unavailable to solely have the Court declare that actions of Government Defendants have

violated Plaintiff’s rights. Injunctive relief is further unavailable where Plaintiff’s request for

relief is moot.

          15.     Plaintiff’s claims are barred by the favorable termination rule of Heck v.

Humphrey to the extent the relief he seeks would affect the term of his confinement.

          16.     Plaintiff has no right of action under 42 U.S.C. § 1983 to assert some or all of his

claims.

          17.     Plaintiff’s allegations fail to state facts sufficient to support a prayer for

punitive damages.




                                                          3
Case 1:19-cv-00315-GZS Document 45 Filed 12/23/19 Page 4 of 5                    PageID #: 134




       WHEREFORE, Defendants request Plaintiff’s Complaint and its supplement be

dismissed and judgment be entered in favor of Defendants and against Plaintiff, along with costs,

attorneys’ fees, and expenses, and any other relief deemed necessary.

                                DEMAND FOR JURY TRIAL

       In addition, Defendants Cassese and MDOC demand a jury trial on all claims asserted in

Plaintiff’s complaint and supplement/amended complaint.




Dated: December 23, 2019                    AARON M. FREY
                                            Attorney General

                                            /s/ Jillian R. O’Brien
                                            JILLIAN R. O’BRIEN
                                            Assistant Attorney General
                                            Office of the Attorney General
                                            6 State House Station
                                            Augusta, ME 04333-0006
                                            Tel. (207) 626-8800
                                            jill.obrien@maine.gov


                                            Attorney for Defendants Maine Department of
                                            Corrections and Gladys Cassese




                                                   4
Case 1:19-cv-00315-GZS Document 45 Filed 12/23/19 Page 5 of 5                     PageID #: 135



                                CERTIFICATE OF SERVICE

       I certify that on December 23, 2019, I electronically filed this document with the court

using the ECF system, which will send notice of filing to any and all counsel of record, and that I

caused one copy of this filing to be served upon Nicholas Gladu, MDOC# 21853, Maine State

Prison, 807 Cushing Road, Warren, ME 04864 by having the same deposited in the United States

Mail, postage prepaid.



                                              /s/ Jillian R. O’Brien

                                             Jillian R. O’Brien
                                             Assistant Attorney General
                                             Office of the Attorney General
                                             6 State House Station
                                             Augusta, ME 04333-0006
                                             Tel. (207) 626-8800
                                             jill.obrien@maine.gov
